       Case 1:19-cv-00283-CWD Document 19-1 Filed 01/08/20 Page 1 of 4



Talasi B. Brooks (ISB #9712)
Scott Lake (ISB #10493)
WESTERN WATERSHEDS PROJECT
P.O. Box 2863
Boise, ID 83701
Tel: (208)336-9077 (Brooks)
Tel: (208) 429-1679 (Lake)
tbrooks@westernwatersheds.org
scott@westernwatersheds.org

Attorneys for Plaintiff Western Watersheds Project

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
ROBERT B. FIRPO, CALIFORNIA STATE BAR NO. 243991
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Robert.Firpo@usdoj.gov

Attorneys for Defendant Bureau of Land Management


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                           Case No. 1:19-cv-283-CWD

                    Plaintiff,                        SETTLEMENT AGREEMENT

               v.

BUREAU OF LAND MANAGEMENT,

                    Defendant.


       It is hereby stipulated between the undersigned parties and their attorneys that this action

be settled, compromised, and dismissed in accordance with the following terms:




                                 SETTLEMENT AGREEMENT—1
         Case 1:19-cv-00283-CWD Document 19-1 Filed 01/08/20 Page 2 of 4



        1.     Plaintiff Western Watersheds Project (WWP) filed the above captioned lawsuit on

July 19, 2019, alleging that Defendant Bureau of Land Management (BLM) violated the

Freedom of Information Act (FOIA) with respect to request No. 2019-00441.

        2.     WWP filed an Amended Complaint on August 2, 2019, and thereafter moved for

summary judgment on August 19, 2019.

        3.     After discussions between the parties, BLM agreed to produce documents

responsive to FOIA request 2019-00441 on or before October 18, 2019. See ECF No. 13 (Joint

Motion to Stay Briefing and Vacate Scheduling Conference). As a result, the parties jointly filed

a motion to stay briefing pending BLM’s agreed-upon FOIA disclosures. Id.

        4.     WWP received the first batch of responsive documents from BLM on September

10, 2019. WWP received another batch of responsive documents on October 18, 2019. WWP

received the final batch of responsive documents from BLM on October 21, 2019. The final

batch of documents received on October 21, 2019, were duplicative of the batch received on

October 18, 2019.

        5.     WWP agrees to accept the documents received and the other terms of the

Settlement Agreement in satisfaction of this FOIA request.

        6.     This Settlement Agreement is not an admission of liability or fault on the part of

BLM, its agents, servants, or employees, and it is specifically denied that they are liable to

WWP. This Settlement Agreement is not an admission by WWP regarding the validity of its

claims in the underlying litigation. This settlement is entered into by the parties for the purpose

of compromising the disputed claims under FOIA and avoiding the expenses and risks of further

litigation.




                              SETTLEMENT AGREEMENT—2
        Case 1:19-cv-00283-CWD Document 19-1 Filed 01/08/20 Page 3 of 4



       5.      At the time of execution of this Settlement Agreement, the parties agree to file a

Joint Motion to Dismiss the above-captioned action with prejudice. The parties will attach this

Agreement to the motion and include its terms as part of the proposed order.

       6.      BLM agrees to pay WWP $9,589 in full and complete satisfaction of any and all

claims arising from the subject matter of this suit, including but not limited to all attorneys’ fees

and costs incurred by WWP in this action.

       7.      BLM’s payment shall be accomplished by electronic fund transfer. WWP’s

counsel shall provide the appropriate account number and other information needed to facilitate

payment to the undersigned Defendant’s counsel. Defendant agrees to make payment within 60

days after all parties have signed the settlement agreement and Plaintiffs have provided an

appropriate account number and any other info needed to process payment. WWP’s counsel

shall notify Defendant’s counsel when payment is received.

       8.      The persons signing this Settlement Agreement warrant and represent that they

possess full authority to bind the persons on whose behalf they are signing to the terms of the

settlement.

       9.      This Settlement Agreement shall not affect other FOIA requests not duplicative of

the FOIA requests in this case or other FOIA actions initiated by WWP.

       10.     The parties agree that the Court retains jurisdiction over this Settlement

Agreement with respect to the parties’ compliance with this Settlement Agreement.



//

//

//




                              SETTLEMENT AGREEMENT—3
        Case 1:19-cv-00283-CWD Document 19-1 Filed 01/08/20 Page 4 of 4



       11.     This Settlement Agreement constitutes the entire agreement of the parties

concerning the rights and obligations discussed herein and subject to dispute in this suit. No

other agreement shall govern the rights of the parties with respect to the matters resolved by this

Settlement Agreement, except in accordance with the terms herein.



Dated this 8th day of January, 2020.

                                       /s/ Talasi B. Brooks
                                       Talasi Brooks (ISB #9712)
                                       WESTERN WATERSHEDS PROJECT

                                       Attorney for Plaintiff


                                       BART M. DAVIS
                                       UNITED STATES ATTORNEY
                                       By:

                                       /s/ Robert B. Firpo_
                                       ROBERT B. FIRPO
                                       Assistant United States Attorney

                                       Attorney for Defendant




                             SETTLEMENT AGREEMENT—4
